Citation Nr: 1104098	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for a right knee 
disability and assigned a 20 percent evaluation.

When this case was before the Board in January 2009, it was 
decided in part and remanded in part.  It is now before the Board 
for further appellate action.

In November 2008, the Veteran testified at a hearing at the 
Board's office in Washington, DC, before the undersigned Acting 
Veterans Law Judge (VLJ).  

The issue of a total disability rating based upon 
individual unemployability (TDIU) has been raised during a 
November 2008 hearing, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the January 2009 Board remand, the Board instructed the AMC to 
request copies of all indicated records and associate them with 
the claims folder.  Specifically, the Board noted that the 
Veteran testified during the November 2008 hearing that he was 
scheduled to attend a doctor's appointment on November 10, 2008 
at the VA.  The Veteran also indicated that he undergoes 
treatment once a month for his right knee disability.  

Since that time, the RO obtained VA treatment records only for 
December 2008. All the records dated since July 2008 have not 
been obtained.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Court held that compliance with remand instructions is 
neither optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.

In addition, VA has a duty to obtain all pertinent VA treatment 
records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  Before the 
Veteran's claim can be adjudicated, all pertinent VA treatment 
records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since 
July 2008, to include treatment on November 
10, 2008 and associate them with the claims 
file.  If no records are available, it 
should be so stated, with an explanation as 
to what attempts were made to obtain the 
records.

2.  Then, readjudicate the issue of 
entitlement to an initial rating greater 
than 20 percent for a right knee 
disability.  If the decisions remain in any 
way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2009).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


